Exhibit 10.1
PARENT LOCK-UP AGREEMENT

          Parent Corp.    
 
             
 
             
 
             
Attn:
       
 
       

Ladies and Gentlemen:
     The undersigned, a holder of membership interests of Kidville Holdings,
LLC, a Delaware limited liability company (“Kidville”), and/or Longfoot
Communications Corp., a Delaware corporation (“Parent”), will hold shares of
common stock, $0.001 par value, of Parent (“Parent Shares”) after the
transactions contemplated by that certain Merger Agreement, dated as of July
 14, 2008 by and among Kidville, Parent and Kidville Merger Corp., Inc., a
Delaware corporation (the “Merger Agreement”). For good and valuable
consideration, the undersigned hereby irrevocably agrees that following the
closing of the Merger Agreement, the undersigned will not, directly or
indirectly, (1) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Parent
Share, including, Parent Shares that may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the United
States Securities and Exchange Commission and Parent Shares that may be issued
upon exercise of any options or warrants, or securities convertible into or
exercisable or exchangeable for Parent Shares, (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Parent Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Parent Shares or other securities, in cash or otherwise, (3) make any demand for
or exercise any right or cause to be filed a registration statement, including
any amendments thereto, with respect to the registration of any Parent Shares or
securities convertible into or exercisable or exchangeable for Parent Shares or
any other securities of Parent, or (4) publicly disclose the intention to do any
of the foregoing, in each case, for a period commencing on the date of the
closing of the Merger Agreement and ending on the second anniversary of such
date.
     In furtherance of the foregoing, Parent and its transfer agent on its
behalf are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Letter
Agreement.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Letter Agreement and that,
upon request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

            Yours truly,
      By:         Name:         Title:        

Dated:                     

